                            Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 1 of 14
AO 106(Rev. 04/10) Application for a Search Warrant



                                                  United States District Court
                                                                                 for the
                                                                      Western District of New York

                                                  In the Matter of the Search of
                               {Briefly deicnbc thepropeny to he ic\jrche<i or identify theperson hy ndme and iiddrt'ss.)


  9411 Asbury Road, Apt. #1, Leroy, New York 14482                                                                                       Case No. 19-MJ-104I

                                                   APPLICATION FOR A SEARCH WARRANT

       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property (iJauifyiiwiKnonordacrihrha
property to he searched andgive its Iixation)'.

  9411 Asbury Road, Apt. #1, Leroy, New York 14482

located in the Western District of New York, there is now concealed tidamiy the pmo,u,rdesmi>e the propeny to he seized)-.

  See Attachment B, Items to be Searched and Seized

The basis for search under Fed. R. Crim. P. 41(c) is (check one onnore):
            a evidence of a crime;
            a contraband, fruits of crime, or other items illegally possessed;
            a property designed for use, intended for use, or used in committing a crime;
            □     a person to be anested or a person who is unlawfully restrained.
The search is related to violations of Title 18, United States Code, Sections 1546(a), 1546(b)(2), and 1028A(a)(l).

The application is based on these facts:

            a     continued on the attached sheet.
            □ Delayed notice of                             days (give exact ending date if more than 30 days:                                           J is
                  requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                                            App! icanf V signet ure

                                                                                                          GREGORY REED
                                                                                                          TASK FORCE OFFICER
                                                                                                           HOMELAND SHCURITV INVESTIGATIONS
                                                                                                                            Frinfed iia'/io tind (if!e




Sworn to before me and signed in my presence.

Date:        MarcN^/. 2019
                                                                                                                                Judpt: V siptdluro


                                                                                                          JEREMIAH j. McCarthy
City and state: Buffalo. New York                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                             Fririted riatne and TiiU'
            Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 2 of 14




                   AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT



STATE OF NEW YORK )
COUNTY OF ERIE    )                  SS:
CITY OF BUFFALO   )


       I, Gregory J. Reed, being duly sworn, do hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.       I am a Deportation Officer with the Department of Homeland Security

("DHS"), Immigration and Customs Enforcement ("ICE"), Enforcement and Removal

Operations ("ERO"). Previously I was employed as an Immigration Enforcement Agent

("lEA") and a Border Patrol Agent with Customs and Border Protection("CBP")and have

been so employed for approximately ten years. I am currendy assigned to Homeland Security

Investigations ("HSI") in Buffalo, New York, as a Task Force Officer("TFO"). During my

employment with ICE, I have participated in multiple investigations and/or criminal

prosecutions conceming worksite enforcement, businesses that employ unauthorized aliens,

and possession and use of fraudulent documents. As such, I am a federal law enforcement

officer within the meaning ofFederal Rule of Criminal Procedure 41; that is, empowered by

law to apply for search warrants.



       2        This affidavit is submitted in support of an application for a warrant to search

the residence located at 9411 Asbury Road, Apt. #1, Leroy, New York 14482 (hereinafter

referred to as the "SUBJECT PREMISES"), more fully described in Attachment "A", for

evidence of violations of Tide 18, United States Code, Section 1546(a) (possession of

fraudulent documents). Tide 18, United States Code, Section 1546j^))(2)(use of fraudulent

                                               1
           Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 3 of 14




documents for employment), and Title 18, United States Code, Section 1028A(a)(l)

(aggravated identity theft). The items to be seized in the SUBJECT PREMISES are more fiiUy

described in Attachment "B".



       3.      This investigation encompasses the participation of several law enforcement

agencies, including HSI and ERO operating in the Westem District of New York. The

investigation to date has utilized a wide variety oflaw enforcement techniques both overt and

covert, including physical surveillance, reviewing employment documents, and interviewing

wimesses. I am familiar with the information contained in this affidavit based upon my

participation in the investigation, my review of activities related to the investigation, my

review of documents obtained as part of this investigation, and information provided to me

by other law enforcement officers who have personal knowledge of the events and

circumstances described herein. Because this affidavit is submitted for the limited purpose of

securing a search warrant, it does not contain all the information that I have leamed during

the course ofthis investigation. I have set forth only those facts that I believe are necessary to

establish probable cause to believe that evidence ofviolations ofTitle 18, United States Code,

Sections 1546(a), 1546(b)(2), and 1028A(a)(l) are presently located at the SUBJECT

PREMISES.




       4       Based on the facts set forth in this affidavit, I respectfully submit that there is

probable cause to believe that there is presently concealed, in the SUBJECT PREMISES,the

items described in Attachment B hereto, all of which constitutes evidence, fiuits, and

instrumentalities of violations of Title 18, United States Code, Sections 1546(a), 1546(b)(2),

and 1028A(a)(l).
         Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 4 of 14




                                     APPLICABLE LAW


       5.      This investigation involves the following offenses:

       (a)     Whoever knowingly forges, counterfeits, alters, or falsely makes any immigrant

or nonimmigrant visa, permit, border crossing card, alien registration receipt card, or other

document prescribed by statute or regulation for entry into or as evidence ofauthorized stay

or employment in the United States, or utters, uses, attempts to use, possesses, obtains,

accepts, or receives any such visa, permit, border crossing card, alien registration receipt card,

or other document prescribed by statute or regulation for entry into or as evidence of

authorized stay or employment in the United States, knowing it to be forged, counterfeited,

altered, or falsely made, or to have been procured by means of any false claim or statement,

or to have been otherwise procured by fraud or unlawfully obtained, is in violation of Title

18, United States Code, Section 1546(a);

      (b)      Whoever uses—an identification document knowing (or having reason to

know)that the document was not issued lawfully for the use ofthe possessor...for the purpose

of satisfying a requirement of section 274A(b) of the Immigration and Nationality Act (8

U.S.C. 1324a(b)), is in violation of Title 18, United States Code, Section 1546(b)(2); and

      (c)     Whoever, during and in relation to any felony violation enumerated in

subsection (c), knowingly transfers, possesses, or uses, without lawful authority, a means of

identification ofanother person shall, in addition to the punishment provided for such felony,

be sentenced to a term of imprisonment of 2 years, is in violation of Title 18, United States

Code, Section 1028A(a)(l). Title 18, United States Code, Section 1028A(c)(7) includes any

provision contained in chapter 75 (relating to passports and visas).
         Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 5 of 14




        BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE


       6.     As detailed below, this investigation has determined that probable cause exists

to believe that fraudulent documents in the form ofa fraudulent Lawful Permanent Resident

card/Alien Registration card (1-551) and fraudulent social security card, evidence of

violations of Title 18, United States Code, Sections 1546(a), 1546(b)(2), and 1028A(a)(l) are

located inside ofthe SUBJECT PREMISES.




       7.     In March of 2019, HSI Task Force Officers ("TFOs") received information

from an HSI and ERO confidential source ("CS-1")' that Uber Galileo MACARIO-

MORALES is in possession of a fraudulent social security card, that the social security card

was last seen inside ofMACARIO-MORALES'residence, and that MACARIO-MORALES

is working illegally at Donnan Farms, 2241 York Rd. W., York, New York, 14592.^ Uber


' CS-1 has provided information that is credible and substantiated by independent
investigation. CS-1 has provided information that MACARIO-MORALES is in possession
of a fraudulent social security card bearing the name "Galileo Macario", which CS-1 took a
photo of, while in MACARIO-MORALES' residence, and provided said photo to HSI.
Additionally, pursuant to an 1-9 audit, agents received a copy ofthe Form 1-9 and photocopy
of fraudulent documents (which included a fraudulent lawful permanent resident card and
fraudulent social security card) from MACARIO-MORALES' employer, Donnan Farms,
revealing that MACARIO-MORALES not only worked at the farm (as stated by CS-1), but
that he submitted this very same fraudulent social security card to his employer for
employment eligibility. This further corroborates the information provided by CS-1. CS-1 has
an outstanding order ofremoval and is currently cooperating in the hopes ofremaining in the
United States.


^ Counterfeit social security cards fall within the ambit ofTitle 18, United States Code,Section
1546(a)because they are evidence ofauthorized employment in the United States. As held by
the Eighth Circuit,"the district court correctly concluded that even an unsigned social security
card is a document 'prescribed by statute or regulation...as evidence of
authorized...employment in the United States' within the meaning of 18 U.S.C. § 1546(a)."
United States v. Pool-Chan. 453 F.3d 1092, 1094 (8"' Cir. 2006). In that case, the defendant
was convicted of possessing a counterfeit social security card in violation of Title 18, United
States Code, Secdon 1546(a).
         Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 6 of 14




Galileo MACARIO-MORALES,also known as Galileo Macario,is a native ofMexico, who

does not have work authorization, and who was granted Voluntary Departure by an

Immigration Judge on February 5, 2019. MACARIO-MORALES was given until June 5,

2019 to leave the United States. Record checks also revealed that MACARIO-MORALES

resides at 9411 Asbury Rd., Apt. #1, Leroy, NY, 14482.



       8.     Approximately one week ago, CS-1 was at the residence of MACARIO-

MORALES at 9411 Asbury Rd., Apt. #1, Leroy, NY. While inside of the residence, CS-1

observed a social security card bearing the name "Galileo Macario" vdth social security

number XXX-XX-X510. CS-1 took a photograph ofthis fraudulent social security card while

he was inside ofMACARIO-MORALES'residence and provided it to HSI agents and TFOs.



       9.     On March 26, 2019, HSI agents and TFOs served a subpoena on Donnan

Farms requesting any identification provided by MACARIO-MORALES to the farm for

purposes of employment, as well as MACARIO-MORALES' Employment Eligibility

Verification, 1-9 form. A Form 1-9 is an employment document that is required to be filled out

by all employees and kept on file by employers in the United States.



       10.    In response to this 1-9 audit, Donnan Farms provided a photocopy of a

fraudulent Lawful Permanent Resident card/Alien Registration card (1-551) with A-number

XXX-XXX-001, bearing the name "Galileo Macario" and MACARIO-MORALES'

photograph. The fraudulent Permanent Resident card also included a date of birth of

February 24, 1990, which is MACARIO-MORALES' actual date of birth. Donnan Farms
           Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 7 of 14




 also provided HSI virith a photocopy of a counterfeit social security card for MACARIO-

 MOKALES,with the name "Galileo Macario" and social security number XXX-XX-X510.



          11.     Every alien who lawfully immigrates to the United States has a unique "A-

 number" assigned to them by the United States Department of Homeland Security. The

 Department of Homeland Security maintains an "A-file" for each alien. Any document

 issued for the alien, including a Permanent Resident Alien Card,lists the unique "A-number"

for that alien.




          12.     A Permanent Resident Alien Card serves as proof of the cardholder's lawful

resident status within the United States, as well as his or her ability to seek and obtain

employment in the United States.



          13.     According to the official records ofthe United States Department ofHomeland

 Security, United States Citizenship and Immigration Services("USCIS"), Alien Registration

Number XXX-XXX-001 is not a valid alien registration number. Furthermore, the alien

registration card bearing the A-number XXX-XXX-001,bearing a photograph ofMACARIO-

MORALES,is a counterfeit and fraudulent document, which was not issued by the United

States.




          14.     According to record checks conducted with the Social Security Administration-

Office ofthe Inspector General(GIG),social security number XXX-XX-X510 is a valid social

security number; however, it is not assigned to the defendant, Uber Galileo MACARIO-

MORALES.
         Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 8 of 14




       15.    Based on my training and experience, and conversations held with Special

Agents who have worked similar cases in the past, counterfeit identification documents or

fraudulent documents used for employment, or documents used to establish lawful status in

the United States, such as social security cards and lawful permanent resident cards, are

valuable for individuals illegally present in the United States, or those who do not have work

authorization, and therefore maintained by said individuals for substantial periods of time.

Based on my training and experience,such individuals will go to great lengths to conceal and

protect from discovery, theft, and damage their counterfeit social security cards and

counterfeit lawfiil permanent residence cards. Based on my training and experience, said

documents are almost always maintained in a secure location, such as the security of their

homes or on their person. Based on my training and experience, the importance and value

associated with these documents for someone such as MACARIO-MORALES,and in hght

of the fact that MACARIO-MORALES used the counterfeit lawful permanent resident card

and counterfeit social security card to illegally obtain employment at Donnan Farms, and for

all ofthe foregoing reasons, it is more probable than not that the counterfeit lavrful permanent

resident and social security cards are being maintained by MACARIO-MORALES at his

residence. Based on the foregoing, there is probable cause to beheve that Uber Galileo

MACARIO-MORALES violated Title 18, United States Code, Sections 1546(a), 1546(b)(2),

and 1028A(a)(l), and that the counterfeit social security card and counterfeit lawful

permanent resident card/alien registration card related to these violations offederal law may

be found in the SUBJECT PREMISES.
         Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 9 of 14




             PREMISES TO BE SEARCHED AND ITEMS TO BE SEIZED


       16.    This affidavit is made in support of an application for a search warrant for the

premises referred to as the SUBJECT PREMISES, the residence located at 9411 Asbury

Road, Apt. #1,Leroy, New York 14482, a detailed description of which is attached hereto in

Attachment A with four pictures attached.




       17.    The residence consists of a house separated into three separate apartments.

Your affiant conducted record checks with the Department of Homeland Security database

which further confirmed that MACARIO-MORALES' address is 9411 Asbury Road, Apt.

#1, Leroy, NY 14482. Additionally, MACARIO-MORALES' Alien's Change of Address

Form found in his alien registration file, dated November 10, 2017, further confirms that he

lives at 9411 Asbury Road, Apt. #1, Leroy, NY 14482.




       18.    Based on my training and experience, based on the statements provided by CS-

1, based on the information received from Donnan Farms, and based on all of the

aforementioned information, it is more probable than not that evidence, property, fhiits, and

instrumentalities of these offenses, and other items related to these violations offederal law,

may be found in the SUBJECT PREMISES.




                                      CONCLUSION




       19.    In light ofthe ongoing nature ofthis investigation, the undersigned respectfully
                                                                                   ■f

 requests that this Affidavit, as well as the accompanying application and tltis Court's
                                              8
       Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 10 of 14




warrant, be sealed until further order of the Court, except that working copies of such

documents should be maintained by the United States Attomey's Office, and may he served

upon HSI agents and any other technical, investigative or law enforcement officers assigned

to this investigation, as necessary to effectuate the warrant. The contents ofthese documents

reveal information conceming an ongoing investigation. Premature disclosure of the

contents of these documents could result in the destruction of evidence, could seriously

compromise the safety and security of CS-1, and could impede this investigation by alerting

the target of the investigation to the nature of the probe, the techniques employed by law

enforcement personnel, and the evidence to date, thus limiting the possible use ofthe grand

jury to develop further admissible evidence in limiting the ability to conduct other search

warrants that may be necessary.



      20.    Accordingly, it is respectfully submitted that probable cause exists to believe

that violations ofThe 18, United States Code,Section 1546(a), Title 18, United States Code,

Section 1546(b)(2), and Title 18, United States Code, Section 1028A(a)(l) have occurred

and that property, evidence, fruits, and instrumentalities of these offenses, more fully

described in Attachment B of this affidavit, are located in the SUBJECT PREMISES, as

described in Attachment A. As such, it is respectfully requested that the attached warrant be

issued authorizing the search ofthe SUBJECT PREMISES.




       WHEREFORE,I respectfully request that the Court issue a warrant authorizing

agents and officers of Homeland Security Investigations to search the SUBJECT

PREMISES, as further described in Attachment A,for the evidence and instrumentalities
                                                                t

                                             9
       Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 11 of 14




 of the offenses, as described in Attachment B.


                                                  Gregory J. Reed
                                                  Task Force Officer
                                                  Homeland Security Investigations

Sworn and subscribed to before
me thisJ'^;?.dav of March 2019.

    jL
 JER^IAH XMcCARTI
 United States Magistrate^udge




                                            10
       Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 12 of 14




                ATTACHMENT A — PREMISES TO BE SEARCHED


      a.    SUBJECT PREMISES: the premises to be searched is located at 9411
Asbury Road, Apt, #1, Leroy, New York 14482.

       b.     The residence is one of three apartments located in a two-story home. The
front of the home has a white porch with a white door. There are two windows on the
second story of the house facing the street and above the porch in front of the house has
the numbers 9411 displayed. The back of the home consists of three numbered
apartments. The residence to be searched has a number one displayed on the left side of
the door associated with the residence.




                                               i
Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 13 of 14
        Case 1:19-mj-01041-JJM Document 1 Filed 03/29/19 Page 14 of 14




         ATTACHMENT B — DESCRIPTION OF ITEMS TO BE SEARCHED FOR
                                           AND SEIZED


        Items to be searched for and seized are the evidence, fruits, instrumentalities, or

 contraband relating to violations of Title 18, United States Code, Section 1546(a), Title 18,

 United States Code, Section 1546(b)(2), and Title 18, United States Code, Section

 1028A(a)(l), including, but not limited to, the following:

    a Counterfeit alien registration cards/lawful permanent resident cards and counterfeit
      social security cards; and

    b. By this search warrant, your affiant also requests permission to take photographs of
       any evidentiary items or search venues at the time ofthe search.


    All relating to violations ofTitle 18, United States Code,Section 1546(a), Title 18, United

States Code, Section 1546(b)(2), and Title 18, United States Code, Section 1028A(a)(l).
